DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicants’ claim for priority based upon Korean Patent Application No. 10-2017-0142339 filed on October 30, 2017 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 6, 7, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Song et al. [U.S. Patent Publication 2016/0146619], discloses a V2V messaging system for vehicles on a road (figure 1 as well as paragraphs 0041-0044 and 0060), the transmission of information to a following vehicle from a leading vehicle regarding the leading vehicle’s navigational path (paragraph 0060), and a leading vehicle uploading .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 8, 9, 11, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. [U.S. Patent Publication 2016/0146619]

With regard to claim 1, Song et al. meets the limitation of:
a method of operating a V2V message service apparatus in a V2V communication system [a V2V messaging system for vehicles on a road (figure 1 as well as paragraphs 0041-0044 and 0060)]
when a first vehicle equipped with the V2V message service apparatus enters a particular road link, subscribing the first vehicle to a V2V message server with the particular road link as a topic [the transmission of information to a following vehicle from a leading vehicle regarding the leading vehicle’s navigational path (paragraph 0060)]
receiving an event message including an event-situated road link as a topic from the V2V message server [the transmission of information to a following vehicle from a leading vehicle regarding the leading vehicle’s navigational path (paragraph 0060)]
determining whether to issue an alarm corresponding to the event message based on a preceding and trailing relationship between the first vehicle and a second vehicle that published the event message [a leading vehicle uploading information regarding current traffic conditions to a remote server (paragraph 0063) which then uploads the information to a following vehicle (paragraph 0067)]

With regard to claim 3, Song et al. meets the limitation of:
the event-situated road link and the particular road link are different, wherein the receiving of the event message is performed when a location of the first vehicle belongs to a preset message propagation range from a location of the second vehicle [the transmission of information to a following vehicle from a leading vehicle regarding the leading vehicle’s navigational path (paragraph 0060) and a leading vehicle uploading information regarding current traffic conditions to a remote server (paragraph 0063) which then uploads the information to a following vehicle (paragraph 0067)]
wherein the determining of whether to issue the alarm comprises issuing the alarm corresponding to the event message without determining a preceding and trailing 

With regard to claim 4, Song et al. meets the limitation of:
the receiving of the event message comprises: receiving a duplicated event message of the second vehicle, which is made by the V2V message server [a leading vehicle uploading information regarding current traffic conditions to a remote server (paragraph 0063) which then uploads the information to a following vehicle (paragraph 0067)]

With regard to claim 5, Song et al. meets the limitation of:
checking whether an event occurs against the first vehicle  [a leading vehicle uploading information regarding current traffic conditions to a remote server (paragraph 0063)
publishing to the V2V message server an event message including the particular road link as a topic when the event occurs against the first vehicle [uploading received information from the leading vehicle to a following vehicle (paragraph 0067)]

With regard to claim 8, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 9, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.



	With regard to claim 12, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 13, Song et al. meets the limitations of:
A method of operating a V2V message server in a V2V communication system to detect an off-normal vehicle, the method comprising: upon determining that a vehicle which entered a particular road link remains in the particular road link at or after a preset vehicle passing time [the transmission of information to a following vehicle from a leading vehicle regarding the leading vehicle’s navigational path while it is on a certain road to a V2V communications server (paragraph 0060)]
determining whether the vehicle is off-normal based on whether or not a keepalive message of the vehicle is obtained [the transmission of information to a following vehicle from a leading vehicle regarding the leading vehicle’s navigational path to a V2V communications server (paragraph 0060)]
issuing an off-normal vehicle notification when the vehicle is off-normal, the issuing comprises registering the particular road link where the vehicle remains as an off-normal vehicle dwell segment and determining a notification of an off-normal segment message for the off-normal vehicle dwell segment [a leading vehicle uploading information regarding current traffic conditions to a remote server (paragraph 0063) which then uploads the information to a following vehicle (paragraph 0067)]
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [U.S. Patent Publication 2016/0146619] in view of Khedkar et al. [U.S. Patent Publication 2019/0130739]


issuing an alarm is performed  [a leading vehicle uploading information regarding current traffic conditions to a remote server (paragraph 0063) which then uploads the information to a following vehicle (paragraph 0067)]
However, Song et al. fails to disclose of determining whether identification information of the first vehicle and identification information of the second vehicle are identical, wherein the identification information of the second vehicle is included in the event message and wherein the determining of whether to issue the alarm is performed when the identification information of the first vehicle and the identification information of the second vehicle are different.  In the field of vehicle communications systems, Khedkar et al. teaches:
determining whether identification information of the first vehicle and identification information of the second vehicle are identical, wherein the identification information of the second vehicle is included in the event message [each vehicle having a unique identification number thereby denoting each vehicle being different (paragraph 0098)]
wherein the determining of whether to issue the alarm is performed when the identification information of the first vehicle and the identification information of the second vehicle are different [each vehicle having a unique identification number thereby denoting each vehicle being different (paragraph 0098)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Song et al. and Khedkar et al. to create a V2V communications system wherein the system determines if a receiving vehicle’s identification number is different from that of the vehicle providing the information being sent to the receiving vehicle in order to prevent a duplication of information for the host vehicle wherein the motivation to combine is to 

	 With regard to claim 10, please refer to the rejection for claim 2 as the citation meets the limitation of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2014/0330453 to Nakagawa discloses a vehicle remote control system, server, and remote control terminal.
U.S. Patent Publication 2015/0023668 to Spaulding et al. discloses a light-based communications utilizing a gossip network in a vehicle/roadway environment.
U.S. Patent Publication 2017/0330457 to Bhalla discloses techniques for vehicle based message transmission and reception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689